Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on December 7, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated September 7, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on December 7, 2022 has been entered. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8) and a machine (claims 9-20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for providing and utilizing a proxy to provide group benefits products, the method comprising:
mapping the plurality of WC variables for calculating workers compensation to life proxy variables; and
using the mapped plurality of WC variables as a proxy for the traditional variables used for determining the applicability of group benefits products to calculate the cost of the group benefit insurance product by applying the mapped plurality of variables to the base rates for group benefit insurance products, the application including at least multiplying a plurality of factors from the life proxy variables to derive a proxy base rate and mapping the proxy base rate to a life base rate to determine the base rates for group benefit insurance products; and
outputting the calculated cost of the group benefit insurance product to a prospective insured.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating insurance quotes for an insurance product). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a worker’s compensation system). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
receiving information from a worker's compensation (WC) system, the information at least including a plurality of WC variables for calculating WC premiums.
	This limitation merely recites a method step for receiving information from a worker’s compensation system. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a worker’s compensation system), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 26-29). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data gathering) has been revaluated in Step 2B:
receiving information from a worker's compensation (WC) system, the information at least including a plurality of WC variables for calculating WC premiums.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 9 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 9 and 1 is that claim 9 is drafted as a system rather than as a method. Similarly as described above regarding claim 1, claim 9 recites generic computer components (e.g. a processor operatively coupled to a communications device, a worker's-3-7104582.1Applicant: Hartford Fire Insurance Company Application No.: 15/826,506compensation system, and a transition layer operating with the processor and associated with a traditional group benefit system) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-8 and 10-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2-6 and 10-14 merely add further description to the “variables” recited in claims 1 and 9. Merely describing which variables are used in the calculation does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of data that may be used to calculate the cost of the group benefit product.
	Claims 7, 8, 15, and 16 merely add further description to the “group benefit product” recited in claims 1 and 9. Merely defining what type of insurance product is being calculated does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of insurance product that may be provided by the system.
	Claims 17-19 are directed to insignificant extra-solution activity (See e.g., MPEP §2106.05(g)). For example, claim 17 states, “the transition layer fills in information for calculating the group benefit product using third party data.” This limitation does not amount to significantly more than the abstract idea because the concepts of receiving/transmitting data over a network have been recognized by the courts as well understood, routine, and conventional activities (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). Similar arguments can be made regarding claims 18 and 19.
	Claim 20 merely adds further description to the “feedback” recited in claim 19. Merely defining the type of data that the feedback is based on does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of data used to generate the feedback.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed December 7, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pgs. 11-16) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 13 of their remarks, the applicant argues, “Accordingly, Applicant submits the pending claims are not abstract as set forth in the Alice two-step analysis as refined by Enfish and the new Guidelines.” The examiner respectfully disagrees. Specifically, the claims recite a system/method for calculating the cost of a group benefit product. Such a process clearly recites a method of organizing human activity (i.e. fundamental economic principles or practices, namely calculating the cost of an insurance policy). Merely stating that this process is performed by “a processor operatively coupled to a communications device” does not prevent the claims from reciting an abstract idea. Rather, this amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
Additionally, on pages 13-15 of their response, the applicant cites several court cases and examples (e.g. Visual Memory LLC v. NVIDIA Corp., and Examples 21-23 of the July 2015 Guidance). However, the examiner notes that the subject matter of these examples is substantially different than the subject matter recited in the claims submitted by the applicant. Therefore, the findings in these examples do not necessarily apply to the instant application. However, the examiner also notes that the claims do not recite any technical improvement to traditional insurance pricing technology. The claims merely recite generic computer components (e.g. a processor operatively coupled to a communication device) that are used to calculate the cost of an insurance product. Merely stating that the system analyzes/manipulates specific data in order to perform this calculation does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Additionally, on pages 15 and 16 of their remarks, the applicant argues, “in the present application claim 9, the invention addresses the internet-centric challenge providing group benefit pricing and applicability using worker compensation information as a proxy…” The examiner respectfully disagrees. Specifically, the examiner notes that providing group benefit pricing and applicability is not an internet-centric challenge. In other words, the challenge of accurately pricing insurance policies existed long before internet technology was created. Therefore, the challenges of providing accurate calculations regarding and insurance policy do not result from a specific limitation in internet technology. Additionally, the claims do not provide any indication of an improvement in internet technology to address these challenges. Rather, they merely apply generic computer technology to perform the abstract idea. Therefore, the claims do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
13.	All prior rejections of the claims under 35 U.S.C. 103 have been withdrawn in response to the newly added amendments to claims 1 and 9. The prior art reference which most closely teaches the newly added claim limitations is Kornweibel (U.S. Pre-Grant Publication No. 20150206248). Kornweibel discloses a process for utilizing a plurality of “weighted” variables to determine a plurality of “factors” that may be used to generate a set of recommended insurance product offerings for a user. However, Kornweibel does not teach that the plurality of weighted variables are multiplied to determine a base rate for the insurance product offering.

Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zizzamia (U.S. Pre-Grant Publication No. 20140200930): Describes methods and systems for evaluating the results of predictive statistical models (e.g., models for pricing insurance policies), and, more particularly, to determining the contribution of one or more predictive variables, combinations of variables or model terms to scores generated by such models.
Richardson (U.S. Pre-Grant Publication No. 20060253306): Describes a system for monitoring a business's operational characteristics and employee classifications, in real time, to obtain increased amounts of data relating to the total compensation for purposes of providing a more accurate determination of a cost of insurance


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/               Examiner, Art Unit 3696                                                                                                                                                                                         
/NAMRATA BOVEJA/               Supervisory Patent Examiner, Art Unit 3696